NUMBER 13-14-00315-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


        IN THE ESTATE OF LAVERNE (TOBY) SMITH, DECEASED


                       On Appeal from the County Court
                           of Lavaca County, Texas


                        ORDER ABATING APPEAL
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

      This cause is before the Court on the record and the parties’ “Joint Motion to Abate

Pending Settlement.”    According to the motion, the parties entered into a binding

settlement agreement on March 5, 2015. The parties thus request that we abate this

appeal until such time as the binding settlement agreement can be effectuated, which

should occur on or about July 29, 2015.

      The Court, having examined and fully considered the documents on file and the

joint motion to abate pending settlement, is of the opinion that the joint motion to abate
the appeal pending settlement should be granted. The joint motion to abate the appeal

pending settlement is GRANTED and this appeal is ordered ABATED.                  The Court

directs the parties to file, on or before August 5, 2015, either (1) a motion to reinstate and

dismiss the appeal, or (2) a motion to continue the abatement to effectuate settlement.

       IT IS SO ORDERED.

                                                                 PER CURIAM


Delivered and filed the
8th day of July, 2015.




                                              2